Citation Nr: 1825308	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-14 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for dilated cardiomyopathy (manifested by chest pain and shortness of breath).  

2.  Entitlement to service connection for a heart disorder, to include dilated cardiomyopathy.  

3.  Entitlement to a disability rating in excess of 20 percent prior to February 21, 2013, and in excess of 10 percent thereafter, for limitation of motion of the right knee.  

4.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and S.M.


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2014 rating decision granted service connection for right knee instability associated with the right knee disability and assigned a 10 percent rating effective February 21, 2013.  As instability of the right knee is part and parcel of the Veteran's claim for an increased rating for his right knee disability, the Board has jurisdiction over the separate rating assigned for right knee instability; thus, it is among the issues currently before the Board.  

It is unclear whether the Agency of Original Jurisdiction (AOJ) reopened the claim for dilated cardiomyopathy before denying service connection on the merits in its September 2012 rating decision.  However, even where the AOJ determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In January 2011, the Veteran filed a claim of service connection for heart conditions.  The record contains competent diagnoses of idiopathic dilated cardiomyopathy, ischemic coronary artery disease, and congestive cardiac failure.  Accordingly, the reopened claim has been broadened and recharacterized as a claim of service connection for a heart disorder, to include dilated cardiomyopathy.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In April 2016, the Veteran, his spouse, and S.M. testified before the undersigned at a Board hearing in Waco, Texas.  A transcript of that hearing has been associated with the virtual file and reviewed.  

The issues of service connection for a heart disorder and increased ratings for the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2008 rating decision, the AOJ found that no new and material evidence had been submitted and denied the petition to reopen the claim of service connection for dilated cardiomyopathy; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the June 2008 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for dilated cardiomyopathy, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The June 2008 decision denying the petition to reopen the claim of entitlement to service connection for dilated cardiomyopathy is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 20.1103 (2008).  

2.  New and material evidence has been received since the June 2008 decision to reopen the claim of entitlement to service connection for dilated cardiomyopathy.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  New and Material Evidence 

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for dilated cardiomyopathy.  

In June 2008, the AOJ declined to reopen the claim of service connection for dilated cardiomyopathy, finding that VA had not received new and material evidence demonstrating in-service treatment or a nexus between the current disorder and service.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the June 2008 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the June 2008 decision.  

In April 2016, the Veteran testified that he experienced chest pain and fatigue while in service, but did not seek treatment for those symptoms at the time.  04/20/2016, Hearing Testimony.  As those are symptoms commonly associated with cardiomyopathy, the Board finds that this evidence is new and that it directly pertains to the basis for the prior final denial, by addressing whether dilated cardiomyopathy is related to or had its onset during the Veteran's period of active service.  Therefore, the claim of service connection for dilated cardiomyopathy is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).  





ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for dilated cardiomyopathy is granted.


REMAND

In August 2011, a VA examiner noted that ischemic coronary artery disease was diagnosed in 2008 and is more likely than not secondary to diabetes and hypertension.  The examiner did not explicitly opine as to the etiology of cardiomyopathy, which was diagnosed in 1998, prior to the diagnosis of diabetes.  Accordingly, the Board finds the August 2011 VA examination to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In April 2016, the Veteran testified that his right knee symptoms of limited range of motion and instability have increased in severity since the most recent VA examination in February 2013.  Accordingly, a new VA examination should be provided to determine the current severity of the right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed cardiac disorders.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all cardiac disorders that are currently present (or present any time from January 8, 2007, to present).  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For all diagnosed cardiac disorders, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to service in the Southwest Asia Theater of Operations and/or exposure to oil fires and toxins?  

The examiner should consider and address the Veteran's contention of experiencing shortness of breath and fatigue during service.  

c.  For all diagnosed cardiac disorders, is it at least as likely as not (50 percent or greater probability) that the disorder manifested to a compensable degree within one year of September 1, 1992?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  Schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his right knee disability.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left knees, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  Recent caselaw has held that the lack of opportunity to observe during a flare-up and/or after repeated use over time is an insufficient basis for not estimating the functional effects in terms of degrees of range of motion.

c.  The examiner should indicate whether instability of the right knee is slight, moderate, or severe.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


